DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on 9/29/2021 has been entered.
Claims pending: 1-5, 8-15, 18-20 and 23-24.
(i) Claims canceled: dependent claims 6-7, 16-17 and 21-22.
(ii) Claims amended: 
(1) independent claims: 1 and 11.
(2) dependent claims: none.
Claim category:
(1) process: 1-5, 8-10 and 23-24, and
 			
(2) machine: 11-15 and 18-20.


As of 9/29/2021, independent claim 1 is as followed:
1. (Currently Amended) A method, comprising: 
[1] accessing a database that includes:
(i) electronic business information representing a plurality of respective businesses that sell products and/or services to customers;
(2i) electronic customer information representing a plurality of respective customers that purchase the products and/or services from the respective businesses; and
(3i) electronic feedback information representing submissions from the respective customers regarding experiences of the customers in connection with the respective businesses;

[3] receiving, in response to the prompt and by a kiosk device positioned at a defined location, the input and the selection of the graphical element within the user interface, wherein the kiosk device has a unique uniform resource locator (“URL”) that can only be accessed from preapproved internet protocol (“IP”) addresses that correspond to the defined location and is configured with one or more cameras and one or more microphones for receiving live input at a defined location;
	[4] integrating the feedback information, including the input and the selection of the graphical element within the user interface, with a customer relation management (“CRM”) application;
	[5] extracting, from the input and using natural language processing, specific words and/or phrases within the feedback information by applying models that make probabilistic determinations to express a relative certainty of each of a plurality of possible meanings of the specific words and/or phrases within a context of the respective business’s industry;
	[6] identifying, by the computing device and at least partially as a function of the received feedback information,
		i)    electronic customer information that represents the customer who submitted the feedback information; and
		ii)    a location where the feedback information was submitted;
		iii)    a quantity of feedback information related to the respective business’s industry;
	[7] transmitting, by the kiosk device, the feedback information, to a bridge device customized in accordance with a configuration of the kiosk and configured to automatically

	[8] selecting, by the computing device, one of a plurality of respective computing devices, wherein the selecting is based on:
	(i) the customer who submitted the feedback information; 
(2i) the location where the feedback information was submitted; 
(3i) feedback information previously submitted by the customer and reviewed by other customers;
(4i) a determined experience of the customer; and
	(5i) a highest relative certainty of the possible meanings of the extracted specific words; and
[9] transmitting, by the computing device, the feedback information to the selected one respective computing device.
	Note: for referential purpose, numerals [1]-[9] and letters (i)-(v) are added at the beginning of each step.
Response to Amendment & Arguments
Applicant's arguments filed 9/29/2021 have been fully considered and the results are as followed: 
I. 112 (pre-AIA ), 2nd rejections
1) The first rejection is maintained since there is no proper response and the amendment does not address this issue.
2) The second rejection has been withdrawn due to applicant’s amendment.    
II. 101 rejections:
Applicant’s arguments on pages 13-15 have been reviewed and they are not persuasive.
(1) As for the argument on page 14, the result of step [3] “receiving, in response to the prompt and by a kiosk device positioned at a defined location, the input and the selection…” is “received input and selection of the graphical element”.  The source of the “received input and selection” or “data” or “signals” from the kiosk device” and the “wherein” clause which positive citation of the kiosk device, i.e. “providing a kiosk device positioned at a defined location, wherein the kiosk device has a unique uniform resource locator (“URL”) that can only be accessed from …. for receiving live input at a defined location.” is recommended to meet the test of “additional element”.  
(2) As for the argument on page 15, the result of the step [7] “transmitting, …, the feedback information, ..” is “transmitted information (data)”.  The destination of the “transmitted information” to a “bridge device ….one or more application programming interfaces (“API”) is not considered as “additional elements” because it modifies the destination of the transmitted information.  Change the language to a more positive citation of the “bridge device”, i.e. “providing a bridge device customized in accordance with a configuration of the kiosk and configured to automatically broadcast inputs via one or more application programming interfaces (“APIs”)” before the step of “transmitting” step is recommended to meet the test of “additional element”.
(3) Furthermore, the element “by a (or the) computing device” should be put back in step “accessing”, “identifying”, “selecting”, and “transmitting (2nd step)” to allow support of a “computer device” in communication with other devices such as “kiosk device” and “bridge device.”  The applicant can insert the term “other” before “respective computing devices” in the “selecting” step to differentiate from the “computer device” of the “accessing”, “identifying”, “selecting”, and “transmitting” steps.  
III. 103 rejections: 
1) Applicant’s comments on page 15 are persuasive and the rejections have been withdrawn.
IV. Other arguments:


    PNG
    media_image1.png
    315
    687
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-5, 8-15, 18-20 and 23-24 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
1) In independent claim 1 and respective 11, step 7 is vague.  As shown below:
[1] “accessing, by a computing device, a database..”: by a computing device (1st) or Fig. 1, “Virtual Guestbook Server”, 104.
[3] “receiving, in response to the prompt and by a kiosk device (Fig. 1, Kiosk 102))…”,
[6] “identifying, by the computing device..”: by the computing device (1st) of step [1].
[7] “transmitting, by the kiosk device, the feedback information”: by the kiosk device (Fig. 1, Kiosk 102)), 
[8] “selecting, by the computing device, one …”: by the computing device (1st),
[9] “transmitting, by the computing device, the feedback information…”: by the computing device (1st).
Server”, Fig. 1, device 104.  It’s not clear how step [7] which is carried out using “the kiosk device” of the “receiving” step [3]?  In other word, the “kiosk device” in step [3] appears to send the feedback information to the computing device or Server 104 for processing.  As shown in [0030], the transmitting of the feedback information to a bridge device appears to be occurred after the feedback information is processed/analyzed in the server computing device.  Therefore, it’s recommended that the phrase “by the kiosk device..” in step [7] of “transmitting” be replaced with “by the computing device”.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-5, 8-15, 18-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a fundamental economic practice, 
(ii) a method of organizing human activities, 
(iii) an idea of itself, or 
(iv) a mathematical relationship or formula.  


For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.

The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale


Step 1: 
In the instant case, with respect to claims 1-5, 8-15, 18-20 and 23-24:
Claim category:
(1) process, . . . . . . . . . . . . . . . . . .  1-5, 8-10, and 23-24;				
(2) machine, . . . . . . . . . . . . . . . . . . 11-15, and 18-20.

Analysis:

1. process: claims 1-5, 8-10, and 23-24 are directed to a process; i.e., a series of steps or acts, for creating and managing a customer’s feedback program for a purchasing experience.
(Step 1:Yes).
2. machine: claims 11-15, and 18-20 are directed to a system; comprising 
(1) a computing device, 
(2) a non-transitory processor readable media; and 
(3) database, for creating and managing a customer’s feedback program for a purchasing experience.			(Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     
Actual Analysis
Claims 1-5, 8-15 and 18-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Independent claim 1 recites a concept of creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, see spec. ¶¶ [0003], Fig. 3, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to share the feedback opinions from a sale experience with other users interested in the sale transaction.  The feedback contains features which can be published publicly or restricted due to negative comments.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method, comprising:	
[1] accessing database (gather data).	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] prompting a customer,		  		Mental step.

[4] integrating the feedback information.		Mental step.
[5] extracting specific words.	Mental step.
[6] identifying information.	Data gathering.
[7] transmitting feedback information.	Data transmitting.
[8] selecting a device.	Mental step.
[9] transmitting feedback information.	Data transmitting.

Thus under Step 2A, prong 1 or (i), the limitations of steps [2], [4], [5] and [8], recite steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by accessing a database containing customer’s information, prompting a customer to submit feedback information, receiving feedback information, integrating the feedback information into a feedback application, extracting specific words from the feedback information, identifying specific customer’s information, selecting a desired computing devices, and transmitting the feedback information to the desired computing devices.

MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback 
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
As for the citation of the “kiosk device” and the “bridge device”, they are mere function as the “data originator” of the “input and the selection of the graphical element” (step 3) and the “data receiver” of the “transmitted feedback information” (step 7).  They are merely indicating where the data comes from or where the data is going in (destination).  
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Fig. 1 and specification [0004-0054], the computer system comprises devices that are generic server computer devices, “data processing system
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, which is a concept/plan and squarely within the realm of abstract idea.  
The transmission of analysis result, the feedback information, is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, which is a concept/plan and squarely within the realm of abstract idea.  
Limitations that are not indicative of integration into a practical application.

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.

(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1, 3, 6, 7 and 9, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 9 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because managing feedback opinion from customers and sharing the opinions to other customers accordingly to minimize negative impacts are well known practice in business.  
Furthermore, the business opinion monitoring steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a computing device” and “a kiosk device” to perform those cited steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
(2) Prong 2:  
additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  See, for example, ¶¶ [0013] of applicant’s specification.  For example, the computer device, the kiosk device, customer relation management application, interface, etc., in claim 1, are broadly applied at a high level of generality to perform the recited functions. Furthermore, these elements perform well-known, conventional activities (e.g., general processing functions and data storage).  In other words, the claimed processor is a general purpose computer and is not regarded as a particular machine.  Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply creating and managing a customer’s feedback program for a purchasing experience, prompting the customer to submit feedback information, integrating various feedback information, extracting specific word, and sharing the feedback information properly to various users depending on the types of feedback, negative vs. positive, private vs. public, see spec. ¶¶ [0003], as performed by a generic computer. As shown in the specification ¶¶ [0013-0047], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the  managing a customer feedback in a business transaction, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-3, to carry out the steps [1]-[9] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., prompting, receiving integrating, extracting, identifying, transmitting, and selecting a feedback information) these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
As for dep. claim 2 (part of 1 above), which deals with further details of feedback analysis result, a quality score and broadcast level, this further limits the abstract idea of the analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 3 (part of 1 above), which deals with further details of feedback analysis result, a broadcast level, this further limits the abstract idea of the analysis feature without including
As for dep. claim 4 (part of 1 above), which deals with further details of transmission of the feedback to other system, this further limits the abstract idea of the feedback transmission feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 4 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 5 (part of 1 above), which deals with further details of GUI, this further limits the abstract idea of the GUI displaying features without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 8 (part of 1 above), which deals with further details of feedback analysis result, a function of user activity, this further limits the abstract idea of the feedback analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 8 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 9 (part of 1 above), which deals with further details of feedback, a commenting type, this further limits the abstract idea of the feedback feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 9 is not 
As for dep. claim 10 (part of 1 above), which deals with further details of feedback analysis result, compiling it with other feedback information, this further limits the abstract idea of the feedback analysis feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 10 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  

Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Therefore, claims 1-5, 8-15 and 18-20 and 23-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) CN 14222411 A, filed 2003-06-04, discloses a kiosk that is configured with camera and microphone for receiving live input at a defined location, is cited here for applicant’s awareness of future use if needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689